J-A01016-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                       IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

THOMAS A. JEFFREY,

                            Appellant                    No. 1787 WDA 2015


           Appeal from the Judgment of Sentence of August 20, 2015
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0013390-2014


BEFORE: BOWES, OLSON and STRASSBURGER,* JJ.

MEMORANDUM BY OLSON, J:                                    FILED JULY 14, 2017

        Appellant, Thomas A. Jeffrey, appeals from the judgment of sentence

entered on August 20, 2015, following his jury trial convictions for rape,

statutory sexual assault, incest, criminal attempt, corruption of minors,

endangering the welfare of a child, and indecent assault.1 We affirm.

        The trial court set forth the facts of this case as follows:

          The victim in this case, [J.J.],[2] is the oldest daughter of
          Appellant. She did not testify at trial. [J.J.’s] church youth
          leader, Tabitha Hill, testified that on June 19, 2014, shortly
          after 10:00 p.m., she received text messages from [J.J.]
          Earlier that day, she and [J.J.] had returned home from a
          church trip. The first text message from [J.J.] to Hill
____________________________________________


1
    18 Pa.C.S.A. §§ 3121, 3122.1, 4302, 901, 6301, 4304, and 3126,
respectively.
2
    Because the victim was a minor, we use her initials to protect her identity.



*Retired Senior Judge assigned to the Superior Court.
J-A01016-17


        stated[,] “It happened again.” Hill responded[,] “What
        happened again?” [J.J.] replied[,] “What I told you about
        earlier.” [J.J.] then began to describe details of a sexual
        assault that took place moments prior. Hill testified that,
        while on the church trip, [J.J.] had disclosed to Hill that her
        father had been sexually assaulting her. Uncertain of what
        to do, Hill called her pastor who notified the police.

        Officer Christopher Burns responded to the call and arrived
        at the Jeffrey residence. [J.J.] disclosed to Officer Burns
        that she had been sexually assaulted by her father,
        [Appellant]. [J.J.] was transported to Children’s Hospital of
        Pittsburgh, where she initially met with the resident
        physician Dr. [Regina] Toto. Dr. Toto testified that, as she
        does with all incoming patients, she asked [J.J.] her reason
        for coming to the ER. [J.J.] disclosed to Dr. Toto that she
        had been sexually assaulted that evening, penile
        penetration was involved, no condom was worn, and that
        the perpetrator sucked on her earlobe and ejaculated on her
        thigh. Dr. Toto created a medical record containing [J.J.’s]
        disclosure and the recommended course of treatment.
        While Dr. Toto was consulting with her attending physician
        about the plan of treatment, [J.J.’s] mother arrived. After
        that, [J.J.] refused all treatment, including a sexual assault
        kit and testing for sexually transmitted diseases.

        As a result of [J.J.’s] disclosure, Officer Burns returned to
        the Jeffrey home that night and collected [J.J.’s] duvet
        cover. Elizabeth Wisbon, a scientist in the Allegheny County
        Office of the Medical Examiners Forensic Laboratory
        Division, testified that Appellant’s sperm was present on
        [J.J.’s] duvet cover.      The following morning, Appellant
        made a full, recorded confession to detectives at the
        Allegheny County Police [h]eadquarters.

Trial Court Opinion, 4/22/2016, at 4-6 (record citations omitted).

      A jury convicted Appellant of the aforementioned charges on May 29,

2015. On August 20, 2015, prior to sentencing, Appellant filed a notice of

his intention to seek an oral motion for extraordinary relief pursuant to

Pa.R.Crim.P. 704(b).   Therein, Appellant argued that he was entitled to a


                                     -2-
J-A01016-17



new trial because he received a copy of a handwritten recantation letter

from the victim dated July 28, 2015, after the trial in this matter. The case

proceeded to sentencing on August 20, 2015, wherein the trial court orally

denied Appellant’s motion for extraordinary relief and then sentenced

Appellant to an aggregate sentence of 10 to 22½ years of imprisonment

followed by a consecutive term of seven years of probation.

      On August 21, 2015, Appellant filed a post-sentence motion, again

requesting a new trial, but this time based upon after-discovered evidence of

the victim’s purported repudiation letter. Moreover, in further support of his

post-sentence motion, Appellant alleged that a detective (later identified as

Detective Michael Kuma) testified at the victim’s dependency hearing held on

November 7, 2014. Appellant claimed that Detective Kuma indicated at the

dependency hearing that the victim had retracted her initial allegations

against Appellant near in time to the preliminary hearing in this matter.

      On August 21, 2015, the trial court conducted an in camera hearing

wherein it questioned the victim about her alleged recantation:

      At that hearing, [J.J.] was represented by counsel and chose not
      [to] assert a 5th Amendment privilege. [J.J.] testified that she
      wrote the letter dated July 28, 2015 that began “To Whom it
      May Concern.”      [J.J.] could not recall why she made the
      disclosure to Hill or exactly what she said. She said that she
      chose to make her father the target of a sexual abuse allegation
      because she was mad at the fact that she was not enjoying her
      experience at camp and he was the last person with whom she
      spoke, and that he encouraged her to stay at the camp. She
      testified that she didn’t know how to back out of what she said
      and texted to Hill, even though she also said she did not
      remember making any statements. She denied that anything


                                     -3-
J-A01016-17


       inappropriate happened between her and Appellant.            She
       testified that one of the detectives threatened her that if she
       refused to testify at the preliminary hearing against her father,
       both she and her mother would go to jail. Further, she said that
       she made up the detailed allegations of sexual abuse by her
       father because she wanted to get the police officers who
       interviewed her to leave.

Trial Court Opinion, 4/22/2016, at 6.

       On October 13, 2015, the trial court resumed its hearing wherein

Detective     Kuma    testified.     Despite     presenting   Detective   Kuma   with

transcripts from the victim’s dependency hearing indicating he stated that

the victim had retracted her allegations at a meeting prior to the preliminary

hearing, Detective Kuma still denied saying that J.J. had recanted. At the

conclusion of the October 2015 hearing, the trial court orally denied

Appellant relief on his post-sentence motion. This timely appeal resulted.3

       On appeal, Appellant presents the following issues for our review:

         I.     Whether the [t]rial [c]ourt erred and abused its
                discretion by denying Appellant a full evidentiary
                hearing on his [m]otion in [l]imine and admitt[ing]
                evidence of testimonial statements made by J.J.
                where the statements obtained were obtained by law
                enforcement with the primary purpose to establish
                past events relevant to its criminal prosecution of
                [Appellant]?



____________________________________________


3
   On November 12, 2015, Appellant filed a notice of appeal. On November
13, 2015, the trial court ordered Appellant to file a concise statement of
errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). Appellant
complied timely after the trial court granted him an extension. The trial
court issued an opinion pursuant to Pa.R.A.P. 1925(a) on April 22, 2016.



                                           -4-
J-A01016-17


        II.    Whether the [t]rial [c]ourt erred and abused its
               discretion by admitting the testimony of Doctors
               Jocelyn Plesa and Regina Toto regarding J.J.’s
               statements made at Children’s Hospital under
               Pennsylvania Rules of Evidence 803(4), where the
               statements were not made for purposes of medical
               diagnosis or treatment?

        III.   Whether the [t]rial [c]ourt erred in dismissing
               Appellant’s [p]ost-[s]entence [m]otion for a [n]ew
               [t]rial when the record established that the
               Commonwealth failed to disclose materially relevant
               evidence to the [d]efense, namely, that J.J. had
               recanted her allegation at the preliminary hearing,
               nine months prior to trial?

        IV.    Whether the [t]rial [c]ourt erred in denying
               Appellant’s [p]etition for [w]rit of [h]abeas [c]orpus
               where the only evidence presented at the preliminary
               hearing was rank hearsay, which subsequently denied
               [Appellant] his fundamental right of due process
               guaranteed by the Fifth and Sixth Amendment to the
               United States Constitution, as well as Article I, Section
               9, of the Pennsylvania Constitution?

        V.     Whether there was sufficient evidence as a matter of
               law for the jury to convict [Appellant] of [r]ape where
               the Commonwealth failed to establish the [f]orcible
               [c]omplusion element of 18 Pa.C.S.A. § 3121(a)(1)
               beyond a reasonable doubt?

Appellant’s Brief at 7-8.

      In his first issue presented, Appellant argues that the trial court erred

when it failed to hold an evidentiary hearing on his motion in limine seeking

to exclude J.J.’s statements to medical personnel as testimonial. Id. at 14.

Essentially, Appellant argues that the police exerted such control over the

questioning of the victim at the hospital, that her statements were not

elicited primarily for medical treatment.      Instead, Appellant avers, “the


                                      -5-
J-A01016-17



primary purpose behind law enforcement’s interview with J.J. [at the

hospital] on June 20, 2014, was to establish past events relevant to its

criminal prosecution of [Appellant].” Id. Appellant suggests that the victim

never actually spoke with emergency room doctors and “contends the two

doctors generated their respective reports as the result of information

received from the detectives and the victim’s mother.”               Id. at 47.

Accordingly, Appellant suggests that if he had been able to establish who

was present in the examining room with J.J., he could have shown that the

police, rather than the medical personal, were eliciting J.J.’s statements in

order to prosecute Appellant. Id. at 20-25. Appellant contends that police

“intercepted J.J. at Children’s Hospital four minutes after her arrival and []

they were the first to question her.” Id. at 25. Appellant argues that the

victim did not independently seek medical treatment and there was no on-

going emergency, “[r]ather, [the victim] was transported to the hospital at

the express instruction of law enforcement[.]”           Id. at 34 (emphasis

omitted). Appellant contends that, once at the hospital, the police secured

J.J.’s hospital room and began questioning, which functioned as the

equivalent to a police interview room and a custodial interrogation. Id. at

38-40.        Thus, Appellant argues that “J.J.’s statements were made in

response to questioning directed and controlled by law enforcement, with

the primary purpose of building a case against” Appellant, in violation of his

right    to   confrontation   under   the   United   States   and   Pennsylvania

Constitutions. Id. at 25-44.

                                       -6-
J-A01016-17



     Generally, our standard of review of a trial court's evidentiary ruling is

whether the trial court abused its discretion. Commonwealth v. Minerd,

753 A.2d 225 (Pa. 2000).      However, “[an] assertion of a Confrontation

Clause violation presents an issue of law. Our scope of review is plenary and

our standard of review is de novo.” Commonwealth v. (Donald Earl)

Williams, 103 A.3d 354, 358 (Pa. Super. 2014).

     Our Supreme Court has explained:

     Under both the United States Constitution and the Pennsylvania
     Constitution, the right to confrontation specifically guarantees a
     person accused of a crime the right to be confronted with the
     witnesses against him. As the United States Supreme Court has
     explained, the right to confrontation is basically a trial right, and
     includes both the opportunity for cross-examination of the
     witnesses and the occasion for the jury to consider the
     demeanor of the witnesses. The central concern of the
     Confrontation Clause is to ensure the reliability of the evidence
     against a criminal defendant by subjecting it to rigorous testing
     in the context of an adversary proceeding before the trier of fact.

Commonwealth v. (Gordon Charles) Williams, 84 A.3d 680, 684 (Pa.

2014) (internal citations and quotations omitted).

     This Court has examined United States Supreme Court jurisprudence

regarding the Confrontation Clause and noted:

     The principle evil at which the Confrontation Clause was directed
     was the civil-law mode of procedure, and particularly its use of
     ex parte communications as evidence against the accused.
     Likewise, the Framers would not have allowed admission of
     testimonial statements of a witness who did not appear at trial
     unless he was unavailable to testify, and the defendant had a
     prior opportunity for cross-examination. The [United States
     Supreme] Court [in the seminal case of Crawford v.
     Washington, 541 U.S. 36 (2004)] found no occasion to offer a
     comprehensive definition of [the term] testimonial. Whatever

                                     -7-
J-A01016-17


     else the term covers, it applies at a minimum to prior testimony
     at a preliminary hearing, before a grand jury, or at a former
     trial; and to police interrogations.

                         *           *           *

     [In a decision following Crawford, the United States Supreme
     Court] distinguished testimonial and nontestimonial hearsay:

          Statements are nontestimonial when made in the
          course of police interrogation under circumstances
          objectively indicating that the primary purpose of the
          interrogation is to enable police assistance to meet
          an ongoing emergency. They are testimonial when
          the circumstances objectively indicate that there is
          no such ongoing emergency, and that the primary
          purpose of the interrogation is to establish or prove
          past events potentially relevant to later criminal
          prosecution.

     The [United States] Supreme Court confirmed that the
     protection of the Confrontation Clause attaches only to
     testimonial hearsay.

                         *           *           *

     [T]he relevant inquiry is not the subjective or actual purpose of
     the individuals involved in a particular encounter, but rather the
     purpose that reasonable participants would have had, as
     ascertained from the individuals' statements and actions and the
     circumstances in which the encounter occurred. The existence of
     an ongoing emergency is important because it indicates that the
     declarant's purpose in speaking was to help resolve a dangerous
     situation rather than prove past events[:]

          The medical condition of the victim is important to
          the primary purpose inquiry to the extent that it
          sheds light on the ability of the victim to have any
          purpose at all in responding to police questions and
          on the likelihood that any purpose formed would
          necessarily be a testimonial one. The victim's
          medical state also provides important context for
          first responders to judge the existence and


                                   -8-
J-A01016-17


             magnitude of a continuing threat to the victim,
             themselves, and the public.

(Donald Earl) Williams, 103 A.3d at 358–361 (internal citations and

quotations omitted).

      Here, the trial court rejected Appellant’s suggestion that the police

dominated or directed the interview with the victim in the hospital, opining:

      [T]he [challenged] statements at issue [at trial] were made to
      Dr. Toto, a resident physician in the ER of Children’s Hospital.
      Dr. Toto testified that [J.J.] disclosed to her that her reason for
      visiting the ER was because she had been sexually assaulted. In
      the privacy of the hospital room, Dr. Toto asked for more specific
      details for the purpose of diagnosis and planning the most
      appropriate course of treatment. This conversation between
      [J.J.] and Dr. Toto does not fit into either of the classes of
      testimonial statements described in Crawford. It was not ex
      parte in-court testimony, or its functional equivalent, nor was it
      a statement made to a police officer. Dr. Toto testified that she
      asks every patient what brings her into the ER. Furthermore,
      the declarant, [J.J.] would not reasonably expect her statements
      to a doctor in the ER to be used later in litigation. [J.J.’s]
      statements to Dr. Toto were not testimonial in nature pursuant
      to Crawford, and therefore, their admission does not violate []
      Appellant’s Sixth Amendment right to confront witnesses against
      him.

Trial Court Opinion, 4/22/2016, at 7 (record citations omitted).

      Upon review of the record, we discern no abuse of discretion or error

of law in admitting the non-testimonial statements the victim made to

hospital   staff   for   purposes   of   assessing   her   medical   condition   and

considering potential courses of treatment.            While Appellant casts the

medical interview as being police controlled, Dr. Toto testified at trial that

she asked the victim why she was at the emergency room and once J.J.

stated she had been sexually assaulted, Dr. Toto cleared the hospital room

                                         -9-
J-A01016-17



so that they could talk privately. N.T., 5/26/2015, at 75. Dr. Toto asked for

details of the assault “to determine what the next best course would be in

terms of, first of all, diagnosing her and then, second of all, planning

her -- the most appropriate treatment.”          Id.   The victim relayed that

Appellant penetrated her with his penis, did not use a condom, and

ejaculated on her hip. Id. at 76. As a result, Dr. Toto proposed performing

tests for sexually transmitted diseases and a rape kit; however, the victim

refused.   Id. at 76-77.    Dr. Toto testified that she did not meet with

detectives before her interview with J.J., no one told her what questions to

ask the victim, and that the medical report was based solely upon what J.J.

disclosed to her. Id. at 77-78. Based upon the foregoing, we agree with

the trial court’s assessment.    The victim’s statements were made at the

emergency room to hospital personnel for the purpose of medical treatment

and, thus, non-testimonial in nature.        Appellant had the opportunity to

confront and cross-examine Dr. Toto regarding the victim’s interview.       As

such, we discern no violation of the Confrontation Clause by the trial court’s

admission of the victim’s statements at trial.

      In his second issue presented, Appellant argues, in the alternative,

that if this Court “concludes the victim’s statements [were] non-testimonial,

Appellant contends the victim did not make the statement[s] with a motive

consistent with obtaining medical care, and as such were inadmissible under

Pennsylvania Rule of Evidence 803(4).”       Id. at 44.   “[Appellant] contends

the two doctors generated their respective reports as the result of

                                    - 10 -
J-A01016-17



information received from the detectives and the victim’s mother.”              Id. at

47.

         Rule 803(4) provides an exception to the general rule against hearsay

when a statement “is made for – and is reasonably pertinent to – medical

treatment or diagnosis in contemplation of treatment[.]” Pa.R.E. 803(4)(A).

Such a statement “describes medical history, past or present symptoms,

pain, or sensations, or the inception or general character of the cause or

external source thereof, insofar as reasonably pertinent to treatment, or

diagnosis in contemplation of treatment.” Pa.R.E. 803(4)(B). As discussed

above, the victim made the statements to medical staff for the purpose of

treatment. Accordingly, it was proper for the trial court to admit the hospital

records, including the victim’s statement, pursuant to Rule 803(4). Hence,

Appellant’s second issue is without merit.

         In his third issue presented, Appellant argues that the trial court erred

in      dismissing   his   post-sentence    motion   for   a   new   trial   when   the

Commonwealth failed to disclose materially relevant evidence to Appellant,

i.e.,     that the victim had recanted the allegations against Appellant at a

meeting prior to the preliminary hearing in this matter. Appellant’s Brief at

48. Appellant also contends that following the verdict, but prior to

sentencing, he received after-discovered evidence of a handwritten letter

from the victim dated July 28, 2015 wherein J.J. stated she fabricated the

allegations against Appellant. Id. at 12. In that July 2015 letter, the victim

says she told the Assistant District Attorney and the investigating detectives

                                           - 11 -
J-A01016-17



at a meeting prior to the preliminary hearing nine months before trial that

her allegations against Appellant were untrue.         Id. at 48.      In further

investigating this claim, Appellant avers that, “on November 7, 2014, at a

related dependency hearing [for the victim] before the Honorable Kathleen

Mulligan (Family Division of Court of Common Pleas of Allegheny County),

Detective Kuma testified consistent with J.J.’s account of the preliminary

hearing [as expressed in her July 2015 letter].” Id. at 54.    Appellant claims

that upon uncovering the after-discovered evidence, the Commonwealth’s

ultimate failure to disclose the victim’s recantation constitutes a violation

under Brady v. Maryland, 373 U.S. 83 (1963). Id. at 48-50.

     Based upon the foregoing facts, Appellant raises two distinct legal

claims. First, Appellant claims the July 15, 2015 recantation letter, and the

evidence     obtained   thereafter,   constitutes   after-discovered   evidence.

Second, Appellant contends that the Commonwealth knew about, but

withheld in violation of Brady, the meeting prior to the preliminary hearing,

as well as Detective Kuma’s statements made at the victim’s dependency

hearing, relating to the victim’s recantation of her assault claims against

Appellant.

     Our Supreme Court has stated:

     After-discovered evidence cases premised upon recantation
     testimony are instructive in explicating the [importance of a]
     credibility assessment. When seeking a new trial based on
     alleged after-discovered evidence in the form of recantation
     testimony, the petitioner must establish that: (1) the evidence
     has been discovered after trial and it could not have been


                                      - 12 -
J-A01016-17


      obtained at or prior to trial through reasonable diligence; (2) the
      evidence is not cumulative; (3) it is not being used solely to
      impeach credibility; and (4) it would likely compel a different
      verdict. Given that the [] petitioner must demonstrate, and the
      [lower] court must determine, that the after-discovered evidence
      “would likely compel a different verdict,” as well as the fact that
      recantation testimony “is notoriously unreliable, particularly
      where the witness claims to have committed perjury,” [our
      Supreme] Court has remanded after-discovered evidence cases
      and specifically directed the trial or PCRA court to make
      credibility determinations on the recantation testimony with an
      eye to the relevant prejudice standard.

                          *           *            *

      Thus, the after-discovered evidence cases tie the court's
      credibility determination to the governing prejudice standard.

Commonwealth v. Johnson, 966 A.2d 523, 541–542 (Pa. 2009) (internal

citations omitted).

      Furthermore, to establish a Brady violation, an appellant must prove

three elements:

      (1)   the evidence at issue was favorable to the accused, either
            because it is exculpatory or because it impeaches; (2) the
            evidence was suppressed by the prosecution, either
            willfully or inadvertently; and (3) prejudice ensued.

Commonwealth v. Paddy, 15 A.3d 431, 450 (Pa. 2011).                 “Favorable

evidence is material, and constitutional error results from its suppression by

the government, if there is a reasonable probability that, had the evidence

been disclosed to the defense, the result of the proceeding would have been

different. A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Id. There is no Brady violation, however, when

the appellant knew or, with reasonable diligence, could have uncovered the


                                    - 13 -
J-A01016-17


evidence in question, or when the evidence was available to the defense

from other sources. Id. at 451.

       Here, we conclude that Appellant failed to establish that he could not

have obtained the proffered evidence at or prior to trial through reasonable

diligence, or that the Commonwealth suppressed it.4        While the July 2015

letter obtained from the victim after trial technically qualifies as after-

discovered evidence, Appellant knew of the underlying recantation evidence

that he now relies upon prior to trial. The victim’s dependency hearing was

held on November 7, 2014, over six months before the trial in this matter.

At that dependency hearing, when asked when the victim purportedly

recanted, Detective Kuma stated, “[a]t the preliminary hearing she was

saying it didn’t happen, it never happened.”        Dependency Hearing N.T.,

11/7/2014, at 43.         Appellant, represented by a parent advocate, was

personally present for that hearing and exercised his Fifth Amendment right

to refuse questioning. Id. at 48-49. Thus, Appellant heard the entirety of

the evidence he now claims was unknown to him and suppressed by the

____________________________________________


4
   We recognize that the trial court did not address whether the information
was known to Appellant prior to trial and, instead, determined that the
victim’s recantation was not credible and, combined with the additional
evidence presented at trial, there was no prejudice to Appellant. However,
“[w]e can affirm the trial court’s decision if there is any basis to support it.”
Commonwealth v. Sunealitis, 153 A.3d 414, 423 (Pa. Super. 2016)
(citation omitted). Additionally, as discussed at length below, we also agree
with the trial court’s prejudice assessment under the after-discovered
evidence and Brady standards.



                                          - 14 -
J-A01016-17


Commonwealth. Accordingly, the proffered evidence simply does not qualify

as after-discovered.   Moreover, because the Commonwealth did not have

this evidence in its exclusive possession and it was available from another

source, namely the dependency hearing Appellant personally attended, the

Commonwealth did not suppress the proffered evidence under Brady.

      Finally, as noted before, the trial court determined that Appellant failed

to establish prejudice. The trial court initially determined that the victim’s

recantation was not credible.    Trial Court Opinion, 4/22/2016, at 10.     The

trial court concluded that the victim was under considerable pressure from

her family because J.J. and her four siblings were removed from the family

home. Id. Since this assessment finds support in the record, we will not

disturb   the   court’s   credibility     determination.    Additionally,   the

Commonwealth produced evidence that corroborated the victim’s initial

statements to her camp counselor and hospital staff, as well as Appellant’s

audiotaped confession.     At trial, the Commonwealth introduced physical

evidence of Appellant’s semen that police collected from the victim’s

bedspread shortly after the most recent alleged assault. In light of the trial

court’s credibility assessment as to J.J. and the additional, unchallenged

evidence against Appellant, we conclude Appellant failed to establish that the

outcome of his verdict would have been different under either the after-

discovered evidence or Brady standards. For all of the foregoing reasons,

Appellant’s third issue lacks merit.


                                        - 15 -
J-A01016-17


      In his fourth issue presented, Appellant argues that his fundamental

right to due process was violated when the Commonwealth relied solely on

hearsay evidence at his preliminary hearing.        This Court has recently

rejected this precise claim. See Commonwealth v. McClelland, 2017 WL

2312083, at *10 (Pa. Super. 2017) (“[W]e cannot find that the inability to

subject the primary accuser to adversarial examination violated due

process.”). Hence, Appellant is not entitled to relief on his fourth allegation

of error.

      Finally, Appellant argues that there was insufficient evidence for the

jury to convict him of rape because the Commonwealth failed to produce

evidence that he used force or the threat of force against the victim.

Appellant’s Brief at 76-77. We previously determined:

      In order to preserve a challenge to the sufficiency of the
      evidence on appeal, an appellant's Rule 1925(b) statement must
      state with specificity the element or elements upon which the
      appellant alleges that the evidence was insufficient. Such
      specificity is of particular importance in cases where, as here,
      the appellant was convicted of multiple crimes each of which
      contains numerous elements that the Commonwealth must
      prove beyond a reasonable doubt.

Commonwealth v. Garland, 63 A.3d 339, 344 (Pa. Super. 2013). In this

case, Appellant challenged the sufficiency of the evidence “on any and all of

the charges presented against him by the Commonwealth.”          Rule 1925(b)

Statement, 1/5/2016, at *6, ¶ h (unpaginated). Appellant failed to identify

the specific conviction and the elements of that crime subject to his

sufficiency challenge.   This results in the waiver of Appellant’s claim.


                                    - 16 -
J-A01016-17



Moreover, the trial court did not have the opportunity to address the specific

claim that Appellant currently advances and “[n]ew legal theories cannot be

raised on appeal.”    Commonwealth v. Truong, 36 A.3d 592, 598 (Pa.

Super. 2012); Pa.R.A.P. 302(a) (“Issues not raised in the lower court are

waived and cannot be raised for the first time on appeal.”).        As such,

Appellant waived his last issue.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/14/2017




                                    - 17 -